Citation Nr: 0206242	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for a cataract of the 
right eye.

(The issues of entitlement to service connection for 
defective vision and a cataract of the right eye are the 
subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from April 1975 to July 1981 
with subsequent service in the Air Force Reserves to include 
a period of active duty for training from October 1989 to 
February 1990 and a period of active duty from January 1991 
to July 1991.  

This appeal arises from September 1993 and September 1996 
rating decisions of the Cleveland, Ohio Regional Office (RO).  
Thereafter, the Board issued a decision in December 1997 
denying the issues of entitlement to service connection for 
defective vision and a cataract of the right eye and 
remanding the issue of entitlement to service connection for 
hypertension to the RO.

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  The case is 
again before the Board pursuant to a December 2000 order of 
the Court wherein the issues of entitlement to service 
connection for defective vision and a cataract of the right 
eye in the December 1997 Board decision were vacated.  The 
case was remanded to the Board for readjudiction.  

In addition to the above, the veteran filed a motion for 
reconsideration of the December 1997 Board decision which was 
denied in January 1999.  

The issue of entitlement to service connection for 
gastrointestinal problems, diarrhea, nausea and intermittent 
fatigue due to an undiagnosed illness was addressed in a 
statement of the case that was issued in January 2001, but 
the record before the Board does not show that a substantive 
appeal has been received.  Thus, this issue is not before the 
Board.

By written submission in July 2001, the veteran's 
representative indicated that the veteran only wanted her to 
represent him on the claim for hypertension and Persian Gulf 
claims.  Thus, the veteran is representing himself in this 
appeal.


FINDINGS OF FACT

1.  The veteran has refractive error of vision which is not a 
disability for VA compensation purposes.

2.  The veteran's cataract of the right eye is congenital in 
origin and is unrelated to service.


CONCLUSIONS OF LAW

1.  Defective vision of the eyes was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A cataract of the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in a September 
1993 rating decision of the evidence needed to substantiate 
his claims.  He was provided an opportunity to submit such 
evidence.  In a December 1993 statement of the case, the RO 
notified the veteran of all regulations relating to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Moreover, even thought the Board's December 1997 decision has 
been vacated, the veteran received a copy of this decision 
which further notified him of the regulations relating to his 
claims and the reasons for the denials.  The Board finds that 
the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided a VA visual examination, and a private eye 
examination has been made a part of the record.  He provided 
testimony at an October 1995 personal hearing at the RO and 
all medical evidence has been obtained.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining medical evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The service medical records include a July 1974 report of 
physical examination.  The eyes were clinically evaluated as 
normal.  Near and distant bilateral vision was 20/20.   

On an annual flying examination in July 1978, a faint 
cataract of the right eye was noted.  The veteran was 
referred for ophthalmologic examination.  On examination, 
slit light examination was normal.  There was a stellate 
cataract of the anterior and posterior right eye.  The left 
eye was clear.  The impression was a stellate cataract of the 
right eye.  It was opined that the cataract was congenital in 
origin.  The cataract was not affecting the veteran's vision 
at that time.  It was not felt that the cataract would affect 
the veteran's flying and glasses were not recommended.

Also in July 1978, refractive error of the eyes was found.  
In August 1978, glasses were given to the veteran for 
refractive error.  

On the May 1981 separation examination, there was a stellate 
cataract of the right eye that was non-progressive.  

In September 1989, the impression on a treatment notation was 
a traumatic vs. congenital cataract of the right eye which 
was visually insignificant.  On VA examination in July 1990, 
bilateral vision corrected to 20/20 or better.

In April 1993, the veteran filed a service connection claim 
for disabilities to include loss of vision and a cataract.

On VA visual examination in June 1993, the veteran complained 
of loss of vision of the right eye.  Corrected visual acuity 
was 20/20 bilaterally.  On examination of the right eye, 
there was an anterior and posterior sub-capsular stellar 
shaped opacity.  The diagnoses were congenital opacity of the 
right eye and presbyopia and correctable refractive error 
with lenses. 

By rating action in April 1994, service connection for 
defective vision and a cataract of the right eye were denied.

The veteran testified in October 1995 that his cataract was 
causing defective vision and that he suffered an eye trauma 
during basic training in September 1975.

In a May 1995 treatment notation, the veteran indicated that 
he had been struck in the right eye in 1975 and had a 
traumatic cataract.  

A September 2001 statement from Nimisha Patel, M.D., 
indicates that the veteran had been examined in August 2001.  
Past ocular history included reportedly being hit in 1975 
while exercising.  Best corrected vision was 20/40 in the 
right eye and 20/20 in the left eye.  The impressions were a 
traumatic cataract of the right eye and angle recession 
glaucoma of the right eye.  Based on a visual field study, it 
was discussed that decreased vision in the right eye was most 
likely due to the cataract which could have been caused by 
previous trauma.  The decreased night vision and glare also 
went along with the formation of cataracts.  The slightly 
increased pressure of the right eye could also be caused by 
angle recession.  Angle recession also occurred from previous 
blunt trauma to the eye. 

The service medical records from the veteran's 1975 to 1981 
period of active duty are negative for any report of trauma 
to the right eye.  On examination in July 1978, a faint 
cataract of the right eye was noted and the veteran was 
referred for an eye examination.  A stellate cataract of the 
right eye was found.  The examiner specially opined at that 
time that the cataract was congenital in origin.  
Conspicuously absent from the record was any indication from 
the veteran relating to previous trauma of the right eye.  
References to a possible traumatic cataract of the right eye 
do not appear in the medical records until many years after 
the initial period of service. A September 1989 treatment 
record indicated traumatic vs. congenital cataract reflecting 
the fact that the veteran was now providing a history of 
right eye trauma dating back to 1975.  Nonetheless, on VA 
visual examination in June 1993, the diagnosis remained a 
congenital opacity of the right eye.  The September 2001 
statement from Dr. Patel was based solely on the veteran's 
unsubstantiated history of an eye injury in service in 1975.  
Thus, the impression of traumatic cataract of the right eye 
lacks probative value as it is merely a recitation of the 
veteran's self-reported and unsubstantiated history.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 
Vet. App. 229 (1993).  Accordingly, the preponderance of the 
evidence is against the veteran's claim of service connection 
for a cataract of the right eye.

In connection with the claim for defective vision. it should 
also be noted that in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.  Moreover, as there is no 
basis for a service connection claim for a cataract of the 
right eye, there is also no basis for a claim of defective 
vision secondary to the presence of a cataract.


ORDER

Entitlement to service connection for defective vision is 
denied.

Entitlement to service connection for a cataract of the right 
eye is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

